Citation Nr: 1131139	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  04-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a schizoaffective disorder.

2.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability (service-connected as mechanical back pain).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for his lumbar spine disability.  The Veteran timely appealed that decision.

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2007 from St. Petersburg, Florida; a transcript of that hearing is associated with the claims file.

In September 2008, the Board initially denied the claim for a compensable evaluation for the Veteran's lumbar spine.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court), and in August 2009, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to vacate the September 2008 Board decision and to remand the case for further development.  The Court issued an August 2009 Court order vacating and remanding the case back to the Board.

In March 2010, the Board granted the Veteran a 10 percent evaluation for his lumbar spine disability; the Board notes that the 10 percent evaluation was implemented by the RO in an April 2010 rating decision, at which time November 26, 2002 was affixed as the effective date of that increased evaluation.  

Meanwhile, the Veteran again timely appealed the case to the Court, and again in September 2010, the Veteran and the Secretary jointly agreed to vacate the March 2010 Board decision-only insofar as it did not grant an evaluation in excess of 10 percent-and remand that case back to the Board for further development.  A September 2010 Court order again vacated the Board's March 2010 decision and remanded the case back to the Board in compliance with the September 2010 Joint Motion for Remand.

The case is currently before the Board at this time in compliance with the September 2010 Court order.  On review, the Board has determined that, once again, the appeal must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO denied service connection for a schizoaffective disorder in an October 2, 2006 rating decision, and informed the Veteran of that denial in an October 6, 2006 notice letter.  In correspondence from the Veteran date stamped in September 18, 2007, the Veteran indicated that he was submitting a notice of disagreement with the October 2, 2006 rating decision.  The Board notes that no statement of the case has been issued as to that issue.  

Since the Veteran properly submitted a notice of disagreement within a year of the denial of service connection for a schizoaffective disorder, he has properly initiated the appeals process in regard to that claim.  See 38 C.F.R. § 20.200 (2010).  Accordingly, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to that issue.

The Board notes that the Veteran's last VA examination for his lumbar spine was in December 2007, nearly 4 years ago.  In light of the length of time since the Veteran's last examination and the potential that the Veteran's lumbar spine symptomatology may have worsened since that time, the Board finds that a new VA examination is required in order to adequately assess the Veteran's current nature and severity of his lumbar spine disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Additionally, the Board notes that the Joint Motion for Remand indicated that the December 2007 examiner stated that "motion was further reduced [sic] to pain."  (Emphasis added).  However, the Board points out that December 2007 examination report revealed the Veteran had 80 degrees of flexion initially and after repetition (all other ranges of motion were noted as normal); the examiner additionally reported that the Veteran did not have any pain beginning or ending during any range of motion.  That notwithstanding, the examiner stated that the range of motion that was reduced was not normal for the Veteran, but did not associate that loss with age, neurological disease or body habitus.  The next question asked, "Is the range of motion otherwise reduced?"; to which the examiner stated yes, and indicated that it was due to pain.  The Board specifically notes the lack of the word "further" anywhere in the December 2007 VA examination report, particularly as it relates to the Veteran's lumbar spine range of motion.

Regardless, the Board notes that the examiner's report appears ambiguous and subject to two separate interpretations: (a) that the Veteran's loss of 10 degrees of flexion (from 90 to 80 degrees) was due to the Veteran's back pain; or, (b) that the Veteran's flexion was additionally limited to less than 80 degrees of flexion by his back pain.  Accordingly, attempts to clarify the ambiguity should be made on remand and such clarification furnished in an addendum opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claim of service connection for schizoaffective disorder (if he so desires) by filing a timely substantive appeal.  That issue should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Tampa, Florida VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2007 and associate those documents with the claims file.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should specifically state at what degree during range of motion testing that the Veteran's pain begins and should clearly state such in the examination report.  Furthermore, any additional loss of motion with repetitive movement should be noted.  

The examiner should also specifically comment on the following:

(a) Whether there is muscle spasming or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Attempt to have the December 2007 examiner clarify his examination report in an addendum.  Such a clarification should indicate whether the Veteran's loss of flexion during the December 2007 examination was due to pain, or whether there was an additional loss of range of motion due to pain during that examination.  If the examiner meant the latter, he should specify the additional loss of range of motion (loss of range of motion in excess of 80 degrees) due to pain.

If the December 2007 examiner is unavailable, the examiner from the examination ordered above should provide such a clarifying addendum to the December 2007 examination report, to the best of his/her ability.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation in excess of 10 percent for his lumbar spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


